Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claim 5-13, 15-17, 19-27 are allowed. 
Claims 1-4, 14, 18 are cancelled.
The following is an examiner’s statement of reasons for allowance: 
Regarding claims 19, 22, 27, the closest prior art of record, Akkurt et al., US 2016/0266275 (hereinafter Akkurt), Herron et al., US 2015/0260034, and Jacobi et al., US 20070246649 (hereinafter Jacobi), teaches the following:
Akkurt teaches first and second detectors for measuring first and second characteristics of a rock sample (paragraph [0010])
Collecting at least a rock sample originated from the formation (see paragraph [0006]), 
stimating a measured mineralogical composition of the sample based on a first measurement using the DRIFTS method which uses mineal spectra and mineral weight fractions (see paragraph [0023]), 
Estimating a measured elemental composition of the sample based on a second measurement using XRF spectroscopy  (see paragraph [0024]), wherein the elemental composition is indicative of relative amounts of predetermined chemical elements in the sample (see paragraph [0037]), 
Based on a mineralogy break-down model, estimating an initial predicted elemental composition of the sample from the mineralogical composition (e.g. see 
Correcting the measured mineralogical composition of the sample to obtain a corrected mineralogical composition (see paragraph [0056]), 
However Akkurt does not explicitly teach the explicit combination of comparing, correcting, or outputting in combination with the rest of the claim limitations claimed by the applicant.
Herron teaches determining elemental weights to determine mineral composition using a linear regression model, comparing predicted versus actual values, adjusting element or mineral amounts in the model, calculating errors of the elemental weights. However Herron does not explicitly teach the explicit combination of comparing, correcting, or outputting in combination with the rest of the claim limitations claimed by the applicant.
Jacobi describes that it is known in the art to use elemental data derived from logging tools and using an element-0mineral transformation to determine the quantity of minerals in a formation, predict mineral quantity information and elemental log data, and predict formation minerals. Jacobi further describes that relative elemental contributions can be predicted and calibrated based on measurements. Jacobi further teaches using measured elemental data that are then developed into mineralogical models, and using various if/then statements based on predicted elemental amounts, ratios of elemental amounts, or other formulations using expert systems. However Jacobi, nor any of the prior art of record, does not teach the explicit combination of combination of comparing, correcting, or outputting claimed by the applicant in combination with the rest of the claim limitations.
Dependent claims 5-13, 15-17, 20-21, 23-26 also distinguish over the prior art for at least the same reasons as claims 19, 22, 27.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Galford, US 9,310,514 – teaches determining element content of an earth formation (see abstract), determing a plurality of weight percentages for a plurality of elements withing the formation (see fig. 14 item 1406), constraint on relative weight percentages for at least two element (see fig. 14 item 1408)
Owen, US 20140032131 – teaches determining unknown mineral (abstract), XRD and XFR (paragraph [0043])
Charsky et al., “Quantitative analysis of kerogen content and mineralogy in shale cuttings by Diffuse Reflectance Infrared Fourier Transform Spectroscopy”, Symposium of the Society of Core Analysts held in Aberdeen, Scotland, UK, 27-30, 2012 - quantitative analysis of kerogen, calcite, illite, kaolinite, quartz, dolomite and smectite is possible for cuttings obtained from a well using DRIFTS
Herron et al., US 20130046469 – DRIFTS (abstract), relative amounts of different families (Fig. 7), obtain sample from cuttings, XRF, SRD, determine mineralogy (Fig. 9)
Chen et al., US 2012/0109604 – estimating mineral content abundances 
Faber et al., US 20120046867 – portable system for determining element composition of rock

Conclusion                                                                                                                                                                                      Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE T RASTOVSKI whose telephone number is (571)270-0349. The examiner can normally be reached Mon-Fri 8:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached on 571-272-2302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/Catherine T. Rastovski/           Primary Examiner, Art Unit 2862